
	
		III
		112th CONGRESS
		2d Session
		S. RES. 490
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2012
			Mrs. Boxer (for herself,
			 Mr. Menendez, Mr. Lieberman, Mr.
			 Blumenthal, Mrs. Feinstein,
			 Mrs. Shaheen, Mr. Webb, and Mr.
			 Kerry) submitted the following resolution; which was referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		
			November 15, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of September 16, 2012,
		  as Mitochondrial Disease Awareness Week, reaffirming the
		  importance of an enhanced and coordinated research effort on mitochondrial
		  diseases, and commending the National Institutes of Health for its efforts to
		  improve the understanding of mitochondrial diseases.
	
	
		Whereas Brittany Wilkinson, the first Youth Ambassador of
			 the United Mitochondrial Disease Foundation, joined other Youth Ambassadors of
			 the United Mitochondrial Disease Foundation in working tirelessly to raise
			 awareness about mitochondrial diseases;
		Whereas mitochondrial diseases result from a defect that
			 reduces the ability of the mitochondria in a cell to produce energy;
		Whereas, as mitochondria fail to produce enough energy,
			 cells cease to function properly and eventually die, leading to the failure of
			 organ systems and possibly the death of the affected individuals;
		Whereas mitochondrial diseases can present themselves at
			 any age, and mortality rates vary depending upon the particular disease;
		Whereas the most severe mitochondrial diseases result in
			 the progressive loss of function in multiple organs, including the loss of
			 neurological and muscle function, and death within several years;
		Whereas mitochondrial diseases are a relatively newly
			 identified group of diseases, first recognized in the late 1960s, and diagnosis
			 of mitochondrial diseases is extremely difficult;
		Whereas there are more than 100 identified primary
			 mitochondrial diseases, but researchers believe there are several hundred other
			 types of unidentified mitochondrial diseases and further research is necessary
			 to help identify those diseases;
		Whereas mitochondrial dysfunction is associated with many
			 diseases, such as Parkinson's disease, Alzheimer's disease, amyotrophic lateral
			 sclerosis, autism, diabetes, cancer, and many other diseases associated with
			 aging;
		Whereas research into primary mitochondrial diseases can
			 provide applications to biomedical research and a window into our understanding
			 of many other diseases, including possible treatments and cures for diseases
			 such as Parkinson's disease, Alzheimer's disease, amyotrophic lateral
			 sclerosis, autism, diabetes, cancer, and many other diseases associated with
			 aging;
		Whereas researchers estimate that one in 4,000 children
			 will develop a mitochondrial disease related to an inherited mutation by 10
			 years of age, and recent studies of umbilical cord blood samples show that one
			 in 200 people could develop a mitochondrial disease in their lifetime;
		Whereas researchers also believe that those numbers could
			 be much higher, given the difficulty associated with diagnosing mitochondrial
			 disease and the many cases that are either misdiagnosed or never
			 diagnosed;
		Whereas there are no cures for mitochondrial diseases, nor
			 are there specific treatments for any of those diseases;
		Whereas human energy production involves multiple organ
			 systems, and therefore primary mitochondrial diseases research involves many
			 Institutes at the National Institutes of Health;
		Whereas, according to the National Institutes of Health,
			 more than $600,000,000 is being spent on research related to mitochondrial
			 functions, of which $18,000,000 is being spent on actual primary mitochondrial
			 diseases research;
		Whereas the National Institutes of Health has taken an
			 increased interest in primary mitochondrial diseases and has sponsored a number
			 of activities in recent years aimed at advancing mitochondrial medicine,
			 including incorporating research into functional variations in mitochondria in
			 the Transformative Research Awards Initiative;
		Whereas, in March 2012, the National Institutes of Health
			 convened a 2-day symposium entitled Translational Research in Primary
			 Mitochondrial Diseases: Obstacles and Opportunities, which brought
			 together leading government and private sector researchers and drug developers
			 to share information related to primary mitochondrial diseases, develop systems
			 to facilitate future collaboration, survey obstacles, needs, and priorities of
			 primary mitochondrial diseases research, and develop mechanisms to enhance
			 translation of basic science discoveries to diagnostics and therapeutics;
			 and
		Whereas, as a consequence of the symposium, a white paper
			 has been developed that identifies current research challenges and impediments
			 and a suggested course of action to address those challenges: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates the
			 week of September 16, 2012, as Mitochondrial Disease Awareness
			 Week;
			(2)reaffirms the
			 importance of an enhanced and coordinated research effort aimed at improving
			 the understanding of primary mitochondrial diseases and the development of
			 treatments and cures;
			(3)commends the
			 National Institutes of Health for its efforts to organize the symposium
			 entitled Translational Research in Primary Mitochondrial Disease:
			 Obstacles and Opportunities to improve the understanding of
			 mitochondrial diseases and to enhance collaboration and chart a course for the
			 future with respect to research on mitochondrial diseases;
			(4)encourages the
			 National Institutes of Health to place a greater priority on research into
			 primary mitochondrial diseases, to continue to explore the connections between
			 mitochondrial dysfunction and other systemic diseases, and to promote
			 collaboration and coordination among the Institutes of the National Institutes
			 of Health and with other organizations; and
			(5)encourages the
			 National Institutes of Health to consider the recommendations and address
			 research directions identified in the white paper developed from the symposium
			 described in paragraph (3), including—
				(A)enhanced emphasis
			 on research regarding basic mitochondrial physiology, variations in
			 mitochondrial function in different body tissues, and improvements in the
			 manipulation of mitochondrial DNA;
				(B)supporting
			 research that will provide the basis for drug development, including improved
			 mouse models, efforts to achieve breakthroughs in in vivo research capability,
			 consensus development around assays, and next generation sequencing;
				(C)expansion and
			 support of stable, long-term patient registries and biospecimen repositories in
			 collaboration with patient advocacy groups to promote enrollment and ultimately
			 pave the way for natural history trials; and
				(D)the establishment
			 of a working group to develop a system for the continued interaction among the
			 Institutes within the National Institutes of Health and with other
			 organizations and the establishment of a website on research on primary
			 mitochondrial diseases.
				
